MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 161 
Docket:	   Cum-18-27	
Argued:	   October	25,	2018	
Decided:	  December	11,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 CITY	OF	PORTLAND	
                                           	
                                          v.	
                                           	
                                    SULAN	CHAU	
	
	
SAUFLEY,	C.J.	

      [¶1]	 	 Sulan	 Chau—the	 owner	 of	 an	 apartment	 building	 in	 Portland—

appeals	from	a	judgment	entered	by	the	District	Court	(Portland,	Goranites,	J.)	

on	the	City	of	Portland’s	land	use	citation	and	complaint	following	a	trial	that	

Chau	failed	to	attend.		See	M.R.	Civ.	P.	80K.		In	its	judgment,	the	court	found	that	

the	City	had	proved	multiple	code	violations.		The	court	imposed	penalties	on	

Chau	 of	 more	 than	 $500,000	 plus	 costs	 and	 attorney	 fees	 upon	 finding	 that	

conditions	in	her	building	violated	fire,	electrical,	and	life	safety	provisions	of	

Maine	 statutes	 and	 the	 Portland	 City	 Code.	 	 Chau	 challenges	 only	 the	 court’s	

determination	of	the	penalties.		We	affirm	the	judgment.	

      [¶2]	 	 Chau	 owns	 a	 five-unit	 apartment	 building	 on	 Woodford	 Street	 in	

Portland.	 	 Over	 the	 course	 of	 twenty-eight	 months,	 the	 City	 inspected	 the	
2	

building	 repeatedly	 and	 notified	 Chau	 of	 violations	 in	 writing	 on	 eight	

occasions.	 	 Although	 she	 made	 a	 few	 improvements,	 she	 did	 not	 remedy	

significant	 life	 safety,	 electrical,	 and	 fire	 code	 violations	 that	 endangered	 her	

tenants.			

         [¶3]	 	 The	 City	 ultimately	 commenced	 an	 enforcement	 action	 in	 the	

District	Court	in	November	2017.		See	M.R.	Civ.	P.	80K.		The	court	provided	a	

language	 interpreter,	 and	 Chau	 appeared	 in	 person	 to	 make	 an	 initial	

appearance	in	December	2017.		On	the	day	of	that	appearance,	a	final	hearing	

was	scheduled	for	January	8,	2018.		At	that	January	hearing,	an	interpreter	was	

again	 present,	 but	 Chau	 did	 not	 appear	 nor	 did	 an	 attorney	 appear	 on	 her	

behalf.1			

	        [¶4]		The	court	determined	that	Chau	had	defaulted.		The	trial	proceeded	

in	her	absence,	and	the	court	heard	evidence	concerning	the	multiple	violations	

in	order	to	determine	what	penalties	should	be	imposed.		The	city	presented	

testimony	 from	 the	 captain	 of	 the	 Portland	 Fire	 Department,	 the	 City’s	

inspections	 director,	 and	 the	 City’s	 code	 enforcement	 officer	 responsible	 for	

housing	safety	inspections.		The	court	also	admitted	in	evidence	several	records	


     1		Despite	the	significance	of	the	alleged	violations,	and	the	potential	for	substantial	penalties,	no	

attorney	entered	an	appearance	on	Chau’s	behalf	until	eight	days	after	the	entry	of	judgment.		See	
30-A	M.R.S.	§	4452(3)(B)	(2017);	Portland,	Me.,	City	Code	§	6-1(a)(1),	(3)	(Nov.	19,	2018).			
                                                                                            3	

documenting	the	City’s	multiple	inspections	of	the	apartment	building	owned	

by	Chau	and	the	multiple	notices	of	violations	provided	to	her.			

	       [¶5]		Based	on	the	evidence	presented,	the	court	found	that	the	City	had	

proved	multiple	violations,	including	obstructed	exits,	lack	of	fire-rated	doors,	

numerous	 incidents	 of	 bedbug	 infestation,	 lack	 of	 continuous	 handrails	 on	

stairs,	 lack	 of	 smoke	 and	 carbon	 monoxide	 alarms,	 electrical	 violations,	 and	

leaking	sewage	and	other	pipes.		In	its	judgment,	entered	on	January	11,	2018,	

the	court	found	that	some	violations	had	been	remedied,	many	of	them	soon	

after	the	City	filed	its	complaint	in	the	District	Court.		The	court	ordered	that	

the	 still-existing	 handrail,	 bedbug,	 and	 leaking	 pipe	 violations	 be	 remedied	

within	 thirty	 days.	 	 It	 imposed	 civil	 penalties	 of	 $510,300	 based	 on	 the	

minimum	 per-day	 penalties	 established	 in	 30-A	 M.R.S.	 §	4452(3)(B)	 (2017)	

(authorizing	 the	 imposition	 of	 a	 penalty	 of	 $100	 to	 $2,500	 per	 specific	

violation)	 and	 Portland,	 Me.,	 City	 Code	 §	6-1(a)(1),	 (3)	 (Nov.	 19,	 2018)	

(establishing	a	$200-per-day	minimum	penalty	for	a	specific	“significant	code	

violation”2).		The	court	ordered	Chau	to	 pay	the	 penalties	within	thirty	 days.		



    2		The	City	Code	defines	a	“significant	code	violation”	as	follows	in	section	6-1.1:	


            Significant	code	violation	shall	mean	any	of	the	following:		

             a.		 Inadequate	or	blocked	ingress	or	egress;		
4	

The	court	also	ordered	Chau	to	pay	costs	of	$150	and	attorney	fees	of	$2,820	

within	thirty	days.		See	30-A	M.R.S.	§	4452(3)(D)	(2017).		Recognizing	that	her	

default	resulted	in	a	failure	to	preserve	appellate	challenges	to	the	findings	of	

violations,	Chau	now	appeals	to	us	only	from	the	determination	of	sanctions,	

arguing	 that	 the	 court	 incorrectly	 applied	 the	 statute	 governing	 penalties,	

30-A	M.R.S.	 §	 4452(3)(E)	 (2017).	 	 See	 14	 M.R.S.	 §	 1901	 (2017);	 M.R.	

Civ.	P.	80K(j).			

	       [¶6]	 	 By	 statute,	 a	 court	 determining	 a	 penalty	 for	 a	 housing	 violation	

must	consider	several	factors.		Specifically,	

        [i]n	setting	a	penalty,	the	court	shall	consider,	but	is	not	limited	to,	
        the	following:	
        	
               (1)	Prior	violations	by	the	same	party;	
               	
               (2)	 The	 degree	 of	 environmental	 damage	 that	 cannot	 be	
               abated	or	corrected;	


            b.		 Overcrowded	conditions	as	described	in	section	6-110;		

            c.		 Unsanitary	conditions	as	described	in	section	6-109,	including	but	not	limited	
                 to	vermin	infestation;		

            d.		 Inadequate	or	defective	smoke	or	fire	detection	systems;		

            e.		 Inadequate	or	defective	plumbing	or	electrical	systems;		

            f.		 Substantially	damaged	or	defective	structural	elements;	and		

            g.		 Intentional	denial	of	heat	or	electricity	to	the	legal	occupant	of	a	dwelling	unit	
                 by	the	owner	of	the	dwelling	unit.	.	.	.	

Portland,	Me.,	City	Code	§	6-1.1	(Nov.	19,	2018).			
                                                                                       5	

            	
            (3)	The	extent	to	which	the	violation	continued	following	a	
            municipal	order	to	stop;	and	
            	
            (4)	The	extent	to	which	the	municipality	contributed	to	the	
            violation	 by	 providing	 the	 violator	 with	 incorrect	
            information	or	by	failing	to	take	timely	action.	
            	
30-A	 M.R.S.	 §	 4452(3)(E).	 	 The	 Portland	 City	 Code	 contains	 substantively	

identical	 language.	 	 See	 Portland,	 Me.,	 Code	 §	 6-1(a)(6).	 	 The	 court	 here	

determined	the	amount	of	the	civil	penalty	by	considering	the	factors	set	forth	

in	30-A	M.R.S.	§	4452(3)(E),	including,	as	the	court	noted,	“the	lengthy	history	

of	violations	at	the	Property;	the	significant	amount	of	effort	put	in	by	the	City	

to	obtain	compliance;	the	fact	that	this	is	not	the	first	dispute	that	the	Defendant	

has	been	involved	in	with	the	City;	and	the	fact	that	[the]	City	has	not	provided	

incorrect	or	inaccurate	information	to	[Chau].”			

	     [¶7]	 	 Because	 Chau	 failed	 to	 appear	 at	 the	 hearing,	 she	 did	 not	 offer	

evidence	or	argument	in	her	own	defense.		She	therefore	failed	to	preserve	her	

arguments,	 even	 regarding	 sanctions,	 for	 appeal,	 and	 we	 review	 the	 court’s	

imposition	of	the	penalties	only	for	obvious	error.		See	Ackerman	v.	Yates,	2004
ME 56,	 ¶	 20,	 847 A.2d 418.	 	 The	 evidence	 confirms	 that	 the	 City	 clearly	

identified	 multiple	 Code	 violations	 on	 Chau’s	 property	 that	 posed	 immediate	

threats	to	the	safety	and	health	of	her	tenants;	it	advised	her	of	those	violations;	
6	

it	undertook	reasonable	efforts	to	work	cooperatively	with	her	to	remedy	those	

violations;	Chau	nonetheless	failed	to	address	many	of	the	significant	fire	and	

life	 safety	 violations	 until	 after	 the	 complaint	 was	 filed;	 and	 Chau	 failed	 to	

appear	at	trial,	even	after	having	attended	the	initial	appearance	in	the	matter.		

The	court	imposed	a	substantial	sanction,	consistent	with	the	statute	and	the	

Portland	City	Code,	after	having	provided	Chau	with	notice	and	the	opportunity	

to	be	heard.3		The	record	supports	the	court’s	decision.			

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	      	      	      	
	
Roy	 T.	 Pierce,	 Esq.	 (orally),	 Jensen	 Baird	 Gardner	 &	 Henry,	 Portland,	 for	
appellant	Sulan	Chau	
	
Anne	M.	Torregrossa,	Esq.	(orally),	City	of	Portland,	Portland,	for	appellee	City	
of	Portland	
	
	
Portland	District	Court	docket	number	CV-2017-490	
FOR	CLERK	REFERENCE	ONLY	




   3		Although	Chau	has	challenged	the	court’s	authority	to	impose	the	penalties	pursuant	to	25	M.R.S.	

§	2468	(2017)	and	30-A	M.R.S.	§	4452	(2017),	an	argument	we	hereby	reject,	she	does	not	assert	that	
the	City	failed	to	provide	her	with	notice	of	the	violations,	nor	does	she	challenge	the	imposition	of	
penalties	from	the	dates	of	the	inspections	rather	than	the	dates	of	the	mailed	notices	of	defects.		See	
30-A	M.R.S.	§	4452(3)(E)(3);	Town	of	Glenburn	v.	Pinkham,	2018 ME 145,	¶	8,	---	A.3d	---.